Citation Nr: 0103130	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-03 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to June 
1979.

This appeal arises from a January 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder.  The Board of 
Veterans' Appeals (Board) issued a decision in this appeal on 
August 16, 2000.  On November 24, 2000, the Chairman of the 
Board denied the veteran's motion for reconsideration of the 
Board's August 2000 decision.


REMAND

The veteran was scheduled to testify at a hearing before the 
Board via videoconferencing on July 25, 2000.  He did not 
appear at that hearing, but he promptly sent a letter the 
same day as the hearing explaining why he failed to appear 
and requesting that the videoconference hearing be 
rescheduled.

Unaware of the veteran's July 25, 2000, letter and request 
for a rescheduled videoconference, the Board reviewed the 
veteran's appeal and issued a decision on August 16, 2000.  

The Board may vacate a decision sua sponte or on motion at 
any time under certain circumstances.  See 38 C.F.R. § 20.904 
(2000).  In particular, in pertinent part, the Board may 
vacate a prior Board decision "[w]hen there was a 
prejudicial failure to afford the appellant a personal 
hearing."  38 C.F.R. § 20.904(a)(3) (2000).  However, 
"[w]here there was a failure to honor a request for a 
hearing and a hearing is subsequently scheduled, but the 
appellant fails to appear, the decision will not be 

vacated."  Ibid. 

Under these circumstances, considering that there has been a 
denial of due process, the Board will remand the case to the 
RO to reschedule the veteran for a hearing before the Board 
via videoconferencing as soon as is expeditiously possible.  
If the veteran appears at that rescheduled hearing, then the 
Board's August 2000 decision will be vacated and a Member of 
the Board who did not previously decide the case will 
consider the veteran's appeal and issue a new decision.  The 
Board reiterates that, at this point, the case is being 
remanded to the RO to reschedule the veteran's hearing before 
the Board via videoconference and to afford the veteran the 
opportunity to appear at such a hearing.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO must reschedule the veteran for 
a hearing before the Board via 
videoconferencing as expeditiously as 
possible.

Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Following completion of the above development, the case 
should thereafter be returned to the Board for further 
review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




